Citation Nr: 0837067	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What rating is warranted for diabetes mellitus type II, 
since August 25, 2004?

2.  Entitlement to an effective date earlier than August 25, 
2004, for the grant of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted entitlement to 
service connection for diabetes mellitus, type II, and 
assigned a 20 percent rating effective August 25, 2004.  The 
veteran appealed the initial rating assigned as well as the 
effective date.  Under Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999), when a veteran appeals the initial rating for 
a disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection.  

The record raises the issues of entitlement to service 
connection for gingivitis and peripheral neuropathy secondary 
to diabetes mellitus.  These issues, however, are not 
currently developed or certified for appellate review. 
Accordingly, they are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1. Since August 25, 2004, the veteran's diabetes mellitus has 
not required that he regulate his activities.
 
2.  The preponderance of the probative evidence indicates 
that August 25, 2005, is the earliest date on which VA 
received a claim of entitlement to service connection for 
diabetes mellitus, type II.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for diabetes mellitus, type II have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104, 
4.115b, 4.119, Diagnostic Code 7913 (2007).

2.  The requirements are not met for an effective date prior 
to August 25, 2004, for entitlement to service connection for 
diabetes mellitus type II. 38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).



I.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating      will be 
assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for a 
disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  Fenderson, 12 Vet. App. 
at 125-26.

The veteran's diabetes mellitus, type II, is currently rated 
as 20 percent disabling, under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.    

Under Diagnostic Code 7913, a 20 percent rating is warranted 
when diabetes mellitus requires insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted when it requires insulin, restricted 
diet, and regulation of activities.  The term "regulation of 
activities" means that the evidence must show that the 
claimant's activities, both occupational and recreational, 
require that he avoid strenuous activity.  Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007).

Note (1) to this rating criteria provides that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.

When reviewing the medical findings in accordance with the 
applicable evaluative criteria, it is determined that the 
currently assigned 20 percent rating for diabetes mellitus, 
type II, represents the appropriate level of compensation 
since August 25, 2004.  In this respect, while the veteran 
requires insulin, and while he must follow a restricted diet, 
the preponderance of the medical evidence is against finding 
that the disorder requires that he regulate his activities.  

In this respect, in an August 2006 VA examination it was 
noted that the veteran was well nourished and developed.  
While he was diagnosed with insulin dependent diabetes type 
II, the examiner found no evidence of hypertension, kidney 
disease, or diabetic retinopathy.  It was noted that the 
veteran adhered to an excellent program maintaining excellent 
control of his diabetes.  He was an avid walker and made 
every effort to get on his treadmill 2-3 times a day.  It was 
determined that diabetes did not restrict his activities.

Accordingly, a disability rating greater than 20 percent for 
diabetes mellitus is denied.  

II.  Earlier Effective Date

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
thereof.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  A "claim" is defined broadly 
to include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought. See 38 C.F.R. § 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992) 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

There is no evidence in the claims file of an application for 
entitlement to service connection for diabetes mellitus prior 
to the receipt of the veteran's VA Form 21-526 claim for 
compensation received on August 25, 2005.

As noted in the Introduction, the September 2006 rating 
decision allowed service connection for diabetes mellitus and 
assigned an effective date of August 25, 2004, a date one 
year prior to the receipt of the veteran's claim. 

The effective date assigned by the RO may be based on an 
erroneous interpretation of 38 C.F.R. § 3.114 (2007).  
However, without further discussing the propriety of the RO's 
decision, the Board finds that an earlier effective date is 
precluded by applicable law.  Simply put, there is no 
evidence of any claim of entitlement to service connection 
for type II diabetes prior to August 2005.  Without such a 
claim, entitlement to an earlier effective date is not in 
order. 

The claim is denied.

The preponderance of the evidence weighs against the 
veteran's claims, and thus the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Since August 25, 2004, the veteran has not met the criteria 
for a rating higher than 20 percent for diabetes mellitus, 
type II.

Entitlement to an effective date earlier than August 25, 
2004, for the grant of service connection for diabetes 
mellitus, type II is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


